Case 1:20-cv-00269-JJM-LDA Document9 Filed 10/14/20 Page 1 Rie

YA I ! VED
UNiTedS STATES DISTRICT COURT — ger 13-2020

FOR TE U.S, DISTRICT COURT
DISTRICT OF RHODE SSLAND DISTRICT OF RE

 

 

 

 

 

 

 

Charles Emanuel Porter fona ) exeon tor , r¢ Cf 20-283 _

(; (Ahtime) eal | , mm belation to
oe

the STATE HERiDDE TSLAND et all, _)

 

 

 

 

NOTICE TO CLERK

 

 

 

Please be advised,

 

 

 

 

due th an investigation ingly At the. Blitioner’s

Goneral thst OfFicee (USPS) ab 24 CoFliss Street,
Prov, RI [02%4-9998 (, all Future mail should be

 

 

 

 

Landed fo:

 

 

fled tslancl Depart: ment of Correetions
Lure of. Wok Zmanuel Porter Pone |

 

Maximum Seow ty Prison

 

Cranston. Rhode Lsland.

 

 

 

Do pot Inchide ho BOX or EIp Code, This IS Very importarst
| Nohee.,

 

Thon Kk }ou

 

Sincecel

47. Mn oo vel bye} foe.

 

 

 

 

 

 
Case 1:20-cv-00269-JJM-LDA Document9 Filed 10/14/20 Page 2 of 4 PagelD #: 176

 

— UNITE STATES DISTRICT COURT
FOR THE

 

DISTRICT OF RNODE KSLAND

 

 

 

 

 

 

 

 

 

 

Charles Emanuel Porter Pa, executor, ) L A. 20-283 _
(Peli ion er ) ek al. _in telation to
Ve Co 20-204
THE STATE OF RHODE TSLAND, ekeal po

 

PETITIONER'S OBVECTION

 

 

To THE STATES MOTION FOR AN

 

EXTENSION DF TIME

 

 

 

Ano Domes the Ri timer In He. above litle. oaption, hereby

 

objecting "0 the STATE*s Molo For an éxlens ion of Tithe..

 

this objection is made pursuant to Kule 2(MYCi),, Fed,

 

RLY. Prow.

 

 

 

 

 

 

“Rune 206)

 

Ped. R. Biv. Prooedure.

 

 

 

(0) A delendant Must serve 20 answer :

 

 

Al compl hint:

7 afi. Wi thin. PA es it ler being served pith the s Summons -

 

 

 

 

 

 

 

 

 

 

Lor 3

 

 

 
Cas

e 1:20-cv-00269-JJM-LDA Document9 Filed 10/14/20 Page 3 of 4 PagelD #: 177

 

FAILURE To APPEAR

 

fue EO), (b) Land (d) 2. Fed. R.civP

 

 

All of the above mentioed Resy ponclen ts /Dehendant-s have |

 

 

dyiled to Appear within 2) ins and thus have elealed
b defrull by Choice.

 

 

 

 

- UNWELEssh RY DELAY

 

 

 

Nefndants Ae aHempiing fo Sfll Ptitioner’s due- “plac BSS

 

 

 

 

without good muse. befondants could have, and should

pave Niet appearet) then motion hr an extension of

 

time on or before F-F-ab 4 F120 (aceorcling tp docket).

/

Netendants have wwled 2 necks after their eXPITL ane

 

 

date fo ANSWEL, then Motion. wy out ah) Appear. ey, Cz.

 

 

The lnnquage A kule (A) Is Mandibery pot

 

diserelimar y

 

Furthermore, the offices of Ye, Nefondants have been

 

 

pen for business hr a while. Thoretare, covil- /7 Should

 

Not he used ns a Scape vat fo elevate He STATE: From

 

 

omplying WI th the Liv | ploless:

 

 

 

 

 

 

2p s

 

 

 

 
Cas

e 1:20-cv-00269-JJM-LDA Document9 Filed 10/14/20 Page 4 of 4 PagelD #: 178

 

RELIEF

 

 

 

 

 

the. court must deny the s7ATes reques? b exfend jime

 

/ | |
for an ansner os uvilmely, witha gaad-cauise.,,and |

as Dolendants are in dedrul + and

 

_ any _Movement belie the Court.

 

 

AFEWSAV)T

 

 

 

_Z, tharks. Emanuel Porler Poa hereby swear Prat all matters —

 

YP Pact asserted herein are tue and correct 2. asserl

 

 

this under pena ity of perjury. -

 

 

 

 

~ p/ Ohoes Granuel Yor Mona

 

CERTIFICATION

 

 

; x [ harles Emanuel frier Pna have sent a handwritten a

 

Copy ab shis abjeotion bp fe Rl AHorney_ general's oF ice,

 

heir ec! at: 15 Sautth Main Sheet D. Phullence RI le 2903] —

 

Dn this 7” any ot Défober, 2020.

 

/5/ Clarks Enaruel Prker Rene

 

 

. KR hoyle tshod Deparlmental Drrecihans
Lp ‘Charles Emanuel Porler fma- |

 

_! Marin Sedearity brisonm

 

 

 

[ funston. Rhode ‘Lsland

 

 

8 oF 3.

 

 

 

 

 
